Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  June 24, 2014                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Stephen J. Markman
  148716                                                                                                     Mary Beth Kelly
                                                                                                              Brian K. Zahra
                                                                                                      Bridget M. McCormack
  ERIC BRAVERMAN, as Personal                                                                               David F. Viviano,
  Representative for the ESTATE OF                                                                                      Justices
  GWENDOLYN ROZIER,
               Plaintiff-Appellant,
  v                                                                   SC: 148716
                                                                      COA: 309528
                                                                      Macomb CC: 2009-005299-NH
  DARLA KAE GRANGER, M.D., HEUNG
  KIL OH, M.D., IVAN G. OLARTE, M.D.,
  ST. JOHN HOSPITAL AND MEDICAL
  CENTER, ROBERT PROVENZANO, M.D.,
  MOHAMED A. EL-GHOROURY, M.D.,
  ST. CLAIR SPECIALTY PHYSICIANS,
  and ST. JOHN HEALTH,
             Defendants-Appellees.

  ____________________________________/

        On order of the Court, the application for leave to appeal the January 9, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

           VIVIANO, J., did not participate because he presided over this case in the circuit
  court.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             June 24, 2014
           d0616
                                                                                 Clerk